Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 1 of 8             PageID #: 295




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



  ROBERTA L. KAAUMOANA, aka                     CIVIL NO. 19-00294 JAO-KJM
  LELA M.,
                                           ORDER GRANTING DEFENDANT
                  Plaintiff,               LOUIS DEJOY, IN HIS OFFICIAL
                                           CAPACITY AS POSTMASTER
      vs.                                  GENERAL, UNITED STATES
  LOUIS DEJOY, in his official capacity as POSTAL SERVICE’S MOTION
  POSTMASTER GENERAL, UNITED               FOR SUMMARY JUDGMENT
  STATES POSTAL SERVICE,


                      Defendant.



    ORDER GRANTING DEFENDANT LOUIS DEJOY, IN HIS OFFICIAL
    CAPACITY AS POSTMASTER GENERAL, UNITED STATES POSTAL
          SERVICE’S MOTION FOR SUMMARY JUDGMENT
        Plaintiff Roberta L. Kaaumoana (“Plaintiff”) filed suit under federal

  employment discrimination laws against her employer Defendant Louis DeJoy, in

  his official capacity as Postmaster General, United States Postal Service

  (“Defendant”). Defendant moved for summary judgment on Plaintiff’s sole

  remaining claim, retaliation in violation of Title VII of the Civil Rights Act. See

  ECF No. 55. The Court elects to decide this matter without a hearing pursuant to

  Rule 7.1(c) of the Local Rules of Practice for the U.S. District Court for the

  District of Hawaii. For the following reasons, the Court GRANTS Defendant’s

  Motion for Summary Judgment.
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 2 of 8               PageID #: 296




                                 I.      BACKGROUND

  A.    Facts1

        Plaintiff, a United States Postal Service (“USPS”) employee, has worked as

  the Postmaster General of the USPS’s Hilo Post Office2 since May 2014. ECF No.

  56 ¶¶ 2, 11. Plaintiff was appointed to the Postmaster position as a result of the

  settlement of a prior equal employment opportunity (“EEO”) claim against the

  USPS. Id. ¶ 2. At the time of Plaintiff’s appointment, her direct supervisor was

  Felix Bagoyo (“Bagoyo”), the Manager of Post Office Operations. Id. ¶ 3.

  Bagoyo held this position since August 24, 2013, at which time he learned of

  Plaintiff’s prior EEO case. Id. ¶ 1.

        After Plaintiff’s appointment, Bagoyo dispatched at least three USPS

  employees to “coach” Plaintiff in her management skills in certain areas of

  operations and to improve the performance of the Hilo Post Office. Id. ¶ 4; ECF

  No. 56-1 ¶ 10. On November 7, 2014, Plaintiff was placed on a Performance

  Improvement Plan (“PIP”) due to her work deficiencies. ECF No. 56 ¶ 5. The PIP

  stated specific areas in which Plaintiff needed to improve; set up a shadow process


  1
    Plaintiff failed to file a response to Defendant’s Motion. As such, the Court’s
  recitation of the facts at issue in this case are based solely on the facts set forth in
  Defendant’s Concise Statement of Facts, ECF No. 56, the entirety of which is
  undisputed.
  2
    Defendant uses the phrases “Hilo Station” and “Hilo Post Office”
  interchangeably. Compare ECF No. 56 ¶¶ 2, 4, with id. ¶ 9.
                                              2
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 3 of 8           PageID #: 297




  with another Postmaster General, and mandated telephone meetings every other

  week between Plaintiff and Bagoyo to monitor Plaintiff’s progress. Id. ¶ 6; ECF

  No. 56-3 at 4, 8. Plaintiff’s performance at work improved and she was taken off

  of the PIP in January 2015, after which her work performance declined in

  numerous areas. ECF No. 56 ¶¶ 7–8.

          Due to her subpar work performance, Plaintiff was temporarily detailed to

  the smaller Keaau Post Office, effective October 17, 2015, so that she could

  develop her management skills in a smaller facility. Id. ¶ 9. Plaintiff subsequently

  submitted medical documentation excusing her from work. Id. ¶ 10; ECF No. 56-1

  ¶ 19.

  B.      Procedural History

          Plaintiff commenced this action by filing her Complaint for Employment

  Discrimination against then-Postmaster General Megan J. Brennan and Bagoyo on

  June 10, 2019. ECF No. 1. Plaintiff’s complaint included claims for retaliation

  and discrimination on the basis of disability. Id. at 6. Following Defendant’s

  Motion for Partial Dismissal, or in the Alternative, for Partial Summary Judgment,

  ECF No. 43, the Court issued an Order dismissing Plaintiff’s disability

  discrimination claim as well as her retaliation claim against Bagoyo. ECF No. 48.

          On February 12, 2021, Defendant filed the Motion, moving for summary

  judgment on Plaintiff’s lone surviving claim for retaliation. ECF No. 55.


                                            3
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 4 of 8          PageID #: 298




        Plaintiff failed to respond to Defendant’s Motion by March 12, 2021, the

  deadline established by the Court’s briefing schedule. ECF No. 58. The Court

  then extended Plaintiff’s deadline to respond to the Motion until March 25, 2021.

  ECF No. 65. Despite the Court’s extension of the deadline, Plaintiff at no point

  responded to the Motion. ECF No. 66. The Court therefore treats the Motion as

  unopposed. Id.

                              II.    LEGAL STANDARD

         “A party may move for summary judgment, identifying each claim or

  defense—or the part of each claim or defense—on which summary judgment is

  sought.” Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Id. “This burden is not a light

  one.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). But the

  moving party need not disprove the opposing party’s case. See Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986). Rather, if the moving party satisfies this

  burden, the party opposing the motion must set forth specific facts, through

  affidavits or admissible discovery materials, showing that there exists a genuine

  issue for trial. See id. at 323–24; Fed. R. Civ. P. 56(c)(1).

        “[A] district court is not entitled to weigh the evidence and resolve disputed

  underlying factual issues.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1161


                                             4
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 5 of 8             PageID #: 299




  (9th Cir. 1992) (citation omitted). Rather, “the inferences to be drawn from the

  underlying facts must be viewed in the light most favorable to the party opposing

  the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

  587–88 (1986) (citation, internal quotation marks, and ellipsis omitted). A district

  court “need not examine the entire file for evidence establishing a genuine issue of

  fact, where the evidence is not set forth in the opposing papers with adequate

  references so that it could conveniently be found.” Carmen v. S.F. Unified Sch.

  Dist., 237 F.3d 1026, 1031 (9th Cir. 2001).

                                  III.   DISCUSSION

        Plaintiff alleges Defendant retaliated against her as a result of her prior EEO

  complaint by (1) transferring her to a less desirable position, i.e., the temporary

  detail to the Keaau Post Office; (2) engaging in increased scrutiny of Plaintiff by

  sending multiple supervisors and managers to Plaintiff’s workplace; and (3)

  making Plaintiff’s work more difficult by issuing the PIP based on outdated data.

  ECF No. 1 at 5.

        “Title VII [of the Civil Rights Act] prohibits employers from

  ‘discriminat[ing] against’ an employee ‘because [s]he has opposed any practice’

  prohibited under Title VII.” Campbell v. Haw. Dep’t of Educ., 892 F.3d 1005,

  1021 (9th Cir. 2018) (some brackets in original) (quoting 42 U.S.C. § 2000e-3(a)).

  In order to establish a prima facie case for retaliation, Plaintiff must be able to


                                             5
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 6 of 8             PageID #: 300




  show that she suffered an adverse employment action because she engaged in

  activity protected by Title VII. See id. (citing Davis v. Team Elec. Co., 520 F.3d

  1080, 1093–94 (9th Cir. 2008)). If Plaintiff can establish a prima facie case, the

  McDonnell Douglas3 framework applies, under which the burden shifts to

  Defendant to show a non-retaliatory justification for the challenged action, and

  then back to Plaintiff to show that the proffered justification is pretextual. Id.

  (citing Davis, 520 F.3d at 1088–89, 1094–95).

          Even assuming Plaintiff met her burden of proving a prima facie case

  because (1) she engaged in protected activity by filing her prior EEO complaint;

  (2) the transfer to Keaau, increased scrutiny, and implementation of the PIP qualify

  as an adverse employment action; and (3) there was a causal connection between

  the two, see Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105–06 (9th Cir.

  2008), Defendant nonetheless set forth legitimate, non-retaliatory reasons for

  Bagoyo’s action. Bagoyo maintained that the purpose of Plaintiff’s temporary

  detail to the Keaau Post Office “was to provide [Plaintiff] an opportunity to

  improve her management skills and performance by temporarily overseeing a

  smaller facility.” ECF No. 56-1 ¶ 17. Bagoyo further stated that he dispatched

  various USPS employees to “coach” Plaintiff in her management skills in certain



  3
      McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                             6
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 7 of 8           PageID #: 301




  areas of operations that needed to be addressed at the Hilo Post Office and to

  improve the performance of the Hilo Post Office. Id. ¶ 10. Finally, Bagoyo

  explained that he implemented the PIP because of continued deficiencies in

  Plaintiff’s performance and that the purpose of the PIP was to help improve

  Plaintiff’s performance and provide Plaintiff with assistance from another

  Postmaster and regular telephone meetings with Bagoyo. Id. ¶¶ 11–12. Moreover,

  Bagoyo stated that he did not consider Plaintiff’s prior EEO activity when he

  placed Plaintiff on the PIP and temporarily detailed her to the Keaau Post Office

  and instead made these decisions for her professional development. Id. ¶ 20.

        The burden thus shifts back to Plaintiff to show these stated reasons

  regarding her performance and Bagoyo’s response thereto were mere pretext. See

  Surrell, 518 F.3d at 1106. Plaintiff has not offered evidence that would carry her

  burden of showing that Bagoyo’s justification was pretextual: she fails to identify

  evidence that would either directly persuade the Court that a retaliatory reason

  more likely motivated Bagoyo or indirectly demonstrate that Defendant’s proffered

  explanation is unworthy of credence. See Campbell, 892 F.3d at 1022. Indeed,

  Plaintiff has offered no evidence at all as she failed to respond to the Motion.

         Defendant is therefore entitled to summary judgment in his favor on

  Plaintiff’s retaliation claim.




                                            7
Case 1:19-cv-00294-JAO-KJM Document 67 Filed 04/06/21 Page 8 of 8         PageID #: 302




                                IV.   CONCLUSION

          For the foregoing reasons, the Court GRANTS Defendant’s Motion. The

  Clerk of the Court is directed to enter judgment in favor of Defendant and close the

  case.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawai‘i, April 6, 2021.




  Civil No. 19-00294 JAO-KJM, Kaaumoana v. DeJoy; ORDER GRANTING
  DEFENDANT LOUIS DEJOY, IN HIS OFFICIAL CAPACITY AS
  POSTMASTER GENERAL, UNITED STATES POSTAL SERVICE’S MOTION
  FOR SUMMARY JUDGMENT


                                           8
